Citation Nr: 1231569	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-25 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied the Veteran's request to reopen a previously denied claim of service connection for a bilateral knee disability.  

In July 2010, the Board reopened the claim of service connection for a bilateral knee disability, and remanded the matter to the RO, via the Appeals Management Center (AMC), for additional development.  In June 2011, the Board again remanded the claim for additional development.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action is warranted, even though such action will, regrettably, further delay an appellate decision on the claim.

A November 2005 VA outpatient treatment record notes that the Veteran was recently approved for social security disability benefits.  It is unclear which disability or disabilities are the basis for the award from the Social Security Administration (SSA); however, the records could be relevant to her claimed bilateral knee disability.  Therefore, VA has a duty to assist in requesting these potentially relevant records pertaining to the Veteran's claim from the SSA.  See Golz v. Shinseki, 590 F.3d 1317 (2010). 
In addition, the agency of original jurisdiction (AOJ) should obtain and associate with the claims file all outstanding VA treatment records.  The claims file currently includes VA outpatient treatment records dated from August 2005 to June 2006, and radiology records dated from January 2005 to June 2006.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In its previous remands, the Board instructed the AOJ to arrange for the Veteran to undergo a VA examination.  The examiner was asked to specifically address the service treatment records that note a January 1980 skating injury affected the Veteran's right knee and ankle.  The report of the September 2011 VA examination indicates the examiner reviewed the claims file, but he did not specifically address the January 1980 injury.  Therefore, a remand, consistent with Stegall, is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  

In addition, the Board notes that there is some discrepancy as to whether the Veteran has degenerative changes of the knees.  December 2005 VA X-rays of the knees showed minimal degenerative changes; however, September 2011 VA X-rays showed minimal enthesopathy about the patella, and the examiner indicated there were no degenerative changes.  The examiner based his opinion that the Veteran's current bilateral knee disability, diagnosed as patellofemoral syndrome, was not related to her military service, in part, on the absence of significant injury and the lack of radiographic evidence of degenerative changes.  Because there is evidence of injury to the right knee in service and December 2005 X-ray evidence of minimal degenerative changes, the Board finds the September 2011 VA examiner's rationale is inadequate.
Accordingly, the case is REMANDED for the following action:

1.  Request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  All records/responses received should be associated with the claims file.

2.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran's knees.  The claims file currently includes VA outpatient treatment records dated from August 2005 to June 2006, and radiology records dated from January 2005 to June 2006.  All records/responses received should be associated with the claims file.  

3.  After completion of the above development, schedule the Veteran for a VA examination to determine the etiology of any bilateral knee disability.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the knees, and provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or higher probability) that any current knee disability first manifested in service or within a year thereafter, or is causally related to any incident of service.  The examiner should specifically address the service treatment records that note a January 1980 skating injury affected the Veteran's right knee and ankle.  The examiner should also clarify whether there is radiological evidence of degenerative changes, noting the interpretations of the December 2005 and September 2011 X-rays.  The medical rationale for any opinion expressed must be provided. 

4.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


